Exhibit 10.04

II-VI INCORPORATED

RESTRICTED SHARE UNIT SETTLED IN SHARES

AWARD AGREEMENT

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT, including any general and
jurisdiction-specific terms and conditions for the Recipient’s jurisdiction set
forth in the appendices attached hereto, (this “Agreement”) is dated as of the
Grant Date, as specified in the applicable Employee Grant Details (as defined
below), by and between II-VI Incorporated, a Pennsylvania corporation (“II-VI”),
and the Recipient, as specified in the applicable Employee Grant Details, who is
a director, employee or consultant of II-VI or one of its Subsidiaries (the
“Recipient”).

Reference is made to the Employee Grant Details found on the Stock Options and
Awards tab (the “Employee Grant Details”) issued to the Recipient with respect
to the applicable Award, which may be found on the Solium Shareworks system at
https://Shareworks.Solium.com (or any successor system selected by II-VI) (the
“Solium Shareworks System”). Reference further is made to the prospectus
relating to the Plan (as defined below), which also may be found on the Solium
Shareworks System.

All capitalized terms used herein, to the extent not defined herein, shall have
the meanings set forth in the II-VI 2018 Omnibus Incentive Plan (as amended
and/or restated from time to time, the “Plan”), a copy of which can be found on
the Solium Shareworks System, and/or the applicable Employee Grant Details.
Terms of the Plan and the Employee Grant Details are incorporated herein by
reference. This Agreement shall constitute an Award Agreement as that term is
defined in the Plan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Recipient and II-VI agree as follows:

1. Restricted Share Unit Award. II-VI hereby grants to the Recipient an Award of
Restricted Share Units under the Plan, as specified in the applicable Employee
Grant Details, subject to the terms, conditions and restrictions set forth in
this Agreement (this “Award”). For the purposes of this Agreement, a “Restricted
Share Unit” is the contingent right to receive the equivalent of one (1) Share,
in the event the Restricted Share Unit vests and becomes payable pursuant to the
terms of this Agreement. Restricted Share Units shall be payable and settled
solely in II-VI Shares.

2. Restrictions. Except as otherwise provided in this Agreement, the Restricted
Share Units shall vest and become payable, subject to the terms of the Plan, as
follows:

Vesting Date

% Vesting

First anniversary of Grant Date

  33%

Second anniversary of Grant Date

  33%

Third anniversary of Grant Date

  34%

 

1

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

Only a whole number of Restricted Share Units shall become vested as of any
given vesting date. If the number of Restricted Share Units determined as of a
vesting date is a fractional number, the number vesting shall be rounded down to
the nearest whole number with any fractional portion carried forward. Restricted
Share Units that have not vested may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated. Restricted Share Units that have not
vested shall be subject to forfeiture as provided in Section 3. Notwithstanding
the foregoing, in the event of the Recipient’s Separation from Service upon
normal retirement, as defined in II-VI’s Global Retirement Policy, any unvested
Restricted Share Units shall immediately vest and payment in respect thereof
shall be made to the Recipient no later than the seventy-fifth (75th) calendar
day following the date of Separation from Service. Upon the Recipient’s
Separation from Service due to death or permanent and total disability, as
defined in Code Section 22(e)(3) (a “Disability”), any unvested Restricted Share
Units shall immediately vest and payment in respect thereof shall be made to the
Recipient no later than the seventy-fifth (75th) calendar day following the date
of Separation from Service.

Notwithstanding any provision of this Agreement, if the Company receives a legal
opinion that, due to a legal judgment and/or development in the Recipient’s
jurisdiction, the vesting that applies to this Award upon a Recipient’s normal
retirement would be deemed unlawful or discriminatory, the provisions of this
Section 2 regarding the vesting of this Award if the Recipient’s Separation from
Service is as a result of normal retirement will not be applicable to the
Recipient and the remaining provisions of this Agreement will govern.

3. Other Separation from Service. If the Recipient incurs a Separation from
Service for any reason other than those described in Section 2 or Section 4, any
Restricted Share Units which have not yet vested, as of the date of the
Recipient’s Separation from Service, shall be immediately forfeited by the
Recipient; provided, however, the Committee may determine that all or a portion
of the Recipient’s Restricted Share Units shall vest and be issued if the
Recipient incurs a Separation from Service under such special circumstances as
the Committee deems appropriate.

4. Change in Control; Adjustments to Payments.

(a)Change in Control. Upon a Change in Control, the Award shall be subject to
Section 10 of the Plan, with “Cause” and “Good Reason” for such purpose as
defined below.

(b)“Cause” shall be defined as that term is defined in the Recipient’s offer
letter, employment agreement or other applicable employment or service agreement
with the Company; or, if there is no such definition, “Cause” shall mean a
determination by the Company that any of the following has occurred:

(i)the willful failure by the Recipient to perform the Recipient’s duties and
responsibilities to the Company or a Subsidiary that the Recipient is employed
by or provides services to (the “Employer”) (other than any such failure
resulting from the Recipient’s Disability), which is not cured within ten (10)
business days of receiving written notice from the Company or the Employer
specifying in reasonable detail the duties or responsibilities that the Company
or the Employer believes are not being adequately performed;

2

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

(ii)the willful engaging by the Recipient in any act that is damaging to the
Company or the Employer;

(iii)the conviction of the Recipient of, or a plea of “guilty” or “no contest”
to, (A) any felony or (B) a criminal offense involving fraud, dishonesty or
other moral turpitude;

(iv)any breach by the Recipient of the terms of any written agreement between
the Recipient and the Company relating to proprietary information,
confidentiality, non-disclosure, ownership of inventions, non-competition,
non-solicitation, non-interference or non-disparagement;

(v)the engaging by the Recipient in any willful act of dishonesty resulting or
intended to result, directly or indirectly, in personal gain to the Recipient;
or

(vi)the commission of any act by the Recipient that is in violation of the
Company’s Code of Business Conduct and Ethics.

(c)“Good Reason” shall be defined as that term is defined in the Recipient’s
offer letter, employment agreement or other applicable employment or service
agreement with the Company; or, if there is no such definition, “Good Reason”
shall mean that any of the following has occurred, without the Recipient’s
express written consent:

(i)a material reduction of the Recipient’s employment responsibilities from
those immediately prior to the Change in Control;

(ii)a material reduction by the Company or the Employer of the Recipient’s
eligibility for Total Target Compensation as in effect immediately prior to the
Change in Control, with “Total Target Compensation” defined as the Recipient’s
annual base salary plus the cash and stock compensation the Recipient is
eligible to receive from the Company or the Employer at one hundred percent
(100%) performance, whether sales incentive, bonus or otherwise;

(iii)a material increase in the amount of the Recipient’s business travel that
produces a constructive relocation of the Recipient;

(iv)a material reduction by the Company or the Employer in the kind or level of
employee benefits to which the Recipient is entitled immediately prior to the
Change in Control, with the result that the Recipient’s overall benefits package
is materially reduced; or

(v)the relocation of the Recipient to a facility or a location more than thirty
(30) miles from the Recipient’s principal place of employment immediately prior
to the Change in Control.

In order for the Recipient to incur a Separation from Service for Good Reason,
(A) the Company must be notified by the Recipient in writing within ninety (90)
days of the event constituting Good Reason, (B) the event must remain
uncorrected by the Company or the Employer (as applicable) for thirty (30) days
following such notice (the “Notice Period”), and

3

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

(C) such Separation from Service must occur within sixty (60) days after the
expiration of the Notice Period.

(d)Adjustments to Payments.

(i)Notwithstanding any provision to the contrary in this Agreement, if it is
determined that any payment or distribution by the Company or the Employer to
the Recipient or for the Recipient’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Payments”) would be subject to the excise tax imposed by Code
Section 4999, or any interest or penalty is incurred by the Recipient with
respect to such excise tax (such excise tax, together with any such interest and
penalties, collectively referred to as the “Excise Tax”), then the Payments
shall be reduced (but not below zero) if and to the extent that such reduction
would result in the Recipient retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the imposition of
the Excise Tax), than if the Recipient received all of the Payments. The
Payments shall be reduced or eliminated by first reducing or eliminating the
portion of the Payments that are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits that are to be paid the farthest in time from the determination.

(ii)All determinations required to be made under this Section 4(d), including
whether and when an adjustment to any Payments is required and, if applicable,
which Payments are to be so adjusted, shall be made by an independent accounting
firm selected by II-VI from among the four (4) largest accounting firms in the
United States or any nationally-recognized financial planning and benefits
consulting company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to II-VI and to the Recipient within fifteen (15)
business days of the receipt of notice from the Recipient that there has been a
Payment, or such earlier time as is requested by II-VI. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, II-VI shall appoint another
nationally-recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by II-VI. If the Accounting Firm determines that no Excise Tax is payable
by the Recipient, it shall furnish the Recipient with a written opinion that
failure to report the Excise Tax on the Recipient’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and the Recipient.

5. Delivery of Shares/Payment. Except as otherwise provided in Section 2 or
Section 4, II-VI shall cause a stock certificate (or equivalent electronic book
entry) representing Shares equal to the number of Restricted Share Units vested
and payable under this Agreement to be issued to the Recipient on the applicable
vesting date specified in the schedule in Section 2 (or as soon as
administratively practicable thereafter, but in no event later than the
seventy-fifth (75th) calendar day following such applicable vesting date).
Notwithstanding the foregoing, the Company, at its sole discretion, may settle
the Award in cash if necessary or appropriate for legal or administrative
reasons based on laws in the Recipient’s jurisdiction. If the Restricted Share
Units are settled in cash, II-VI shall pay to the Recipient an amount in cash
equal to the product of (a) the number of Restricted Share Units vested and
payable on the applicable vesting date

4

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

specified in the schedule in Section 2 and (b) the Fair Market Value on such
applicable vesting date, with such cash payment being made within the time
period specified in this Section 5. In the event of the death of the Recipient,
delivery of the applicable form of consideration set forth in this Section 5
shall be made to the Recipient’s estate.

6. Limitation of Rights; Dividend Equivalents. The Recipient shall not have any
rights of ownership of the Shares underlying the Restricted Share Units,
including voting rights or the rights to receive dividends or other
distributions, before the vesting of this Award. The Recipient, however, shall
be entitled to receive a cash payment equal to the cash dividends that would
have been paid during the applicable vesting period (i.e., the period from the
Grant Date through the applicable vesting date or earlier vesting event pursuant
to Section 2 or Section 4) on the number of Shares underlying the Restricted
Share Units then vesting if such Shares had been issued and outstanding during
the applicable vesting period. Such cash dividend equivalents will not vest or
be paid prior to vesting of the Restricted Share Units to which they relate, as
specified in this Agreement, and will be subject to cancellation and forfeiture
to the same extent that the related Restricted Share Units do not vest or are
forfeited.

7. Nontransferability. Except as otherwise provided in the Plan, the Restricted
Share Units shall not be sold, pledged, assigned, hypothecated, transferred or
disposed of (a “Transfer”) in any manner, other than by will or the laws of
descent and distribution. Any attempt to Transfer the Restricted Share Units in
violation of this Section or the Plan shall render this Award null and void.

8. Adjustments. Upon any event described in Section 12 of the Plan (entitled
“Adjustments”) or any successor provision thereto, the terms of such Section 12
of the Plan or any successor provision thereto shall apply to this Award.

9. Fractional Shares. II-VI shall not be required to issue any fractional Shares
pursuant to this Award, and II-VI may round fractional Shares down to the
nearest whole Share.

10. Responsibility for Taxes.

(a)Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefit tax,
payment on account or other tax-related items related to the Recipient’s
participation in the Plan (“Tax-Related Items”), the Recipient acknowledges that
the ultimate liability for all Tax-Related Items owed by the Recipient is and
remains the Recipient’s responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the grant or vesting of
this Award or the subsequent sale of Shares acquired pursuant to this Award; and
(ii) does not commit to structure the terms of the grant or any aspect of this
Award to reduce or eliminate the Recipient’s liability for Tax-Related Items or
achieve a particular tax result.  Further, if the Recipient is subject to
Tax-Related Items in more than one jurisdiction, the Recipient acknowledges and
agrees that the Company or the Employer may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.

5

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Recipient agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.  In this regard, the Recipient authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to Tax-Related Items
by one or a combination of the following:  (i) withholding from the Recipient’s
wages or other cash compensation paid to the Recipient by the Company or the
Employer; (ii) withholding from the proceeds of the sale of Shares acquired upon
vesting of this Award either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Recipient’s behalf pursuant to this
authorization) without further consent; (iii) withholding Shares to be issued
upon vesting of this Award; or (iv) any other method determined by the Committee
and permitted by applicable laws.  Notwithstanding the foregoing, if the
Recipient is subject to the short-swing profit rules of Section 16(b) of the
Exchange Act, the Company will withhold in Shares issuable at vesting of the
Award upon the relevant withholding event, unless otherwise determined by the
Committee.

(c)The Company may withhold or account for Tax-Related Items by considering
applicable withholding rates, including maximum applicable rates, in which case
the Recipient may receive a refund of any over-withheld amount in cash (with no
entitlement to the equivalent in Shares) or, if not refunded, the Recipient may
seek a refund from the local tax authorities.  If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Recipient is
deemed to have been issued the full number of Shares, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items.

(d)Finally, the Recipient shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Recipient’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver Shares or the proceeds from the sale of Shares, if the
Recipient fails to comply with the Recipient’s obligations in connection with
the Tax-Related Items as described in this Section 10.

11. Plan Provisions. In the event of any conflict between the provisions of this
Agreement and the Plan, the Plan shall control, except that capitalized terms
specifically defined in this Agreement shall have the meaning given to them in
this Agreement with respect to their usage in this Agreement, notwithstanding
the definitions given to such terms in the Plan (which definitions shall control
as they relate to the usage of such terms in the Plan).

12. No Continued Rights. The granting of this Award shall not give the Recipient
any rights to similar grants in future years or any right to continuance of
employment or other service with II-VI or its Subsidiaries, nor shall it
interfere in any way with any right that the Company or the Employer would
otherwise have to terminate the Recipient’s employment or other service at any
time, the right of the Company or the Employer to assign the Recipient to a
position that is ineligible for this Restricted Share Unit Award, or the right
of the Recipient to terminate his or her employment or other service at any
time.

13. Rights Unsecured. The Recipient shall have only II-VI’s unfunded, unsecured
promise to pay pursuant to the terms of this Agreement. The rights of the
Recipient hereunder

6

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

shall be that of a general unsecured creditor of II-VI and the Recipient shall
not have any security interest in any assets of II-VI.

14. Non-Competition; Non-Solicitation; Confidentiality.

(a)While the Recipient is employed by the Company (including its Subsidiaries)
and for a period of one (1) year after the Recipient’s Separation from Service
for any reason (the “Restricted Period”), the Recipient will not directly or
indirectly:

 

(i)engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than one percent (1%) of the outstanding stock of a
publicly-held company), that develops, manufactures, markets or sells any
product or service that competes with any product or service developed,
manufactured, marketed or sold or, to the Recipient’s knowledge, planned to be
developed, manufactured, marketed or sold, by II-VI or its Subsidiaries while
the Recipient was employed by the Company or a Subsidiary, within the United
States of America and/or any other country within which II-VI or its
Subsidiaries have customers or prospective customers as of the date of such
Separation from Service.

(ii)(A) solicit for the purpose of selling or distributing any products or
services that are the same or similar to those developed, manufactured, marketed
or sold by II-VI or its Subsidiaries, (1) any customers of II-VI or its
Subsidiaries, (2) any prospective customers known by the Recipient to have been
solicited by II-VI or its Subsidiaries within the twelve (12) months prior to
the Recipient’s Separation from Service, or (3) any distributors, sales agents
or other third-parties who sell to or refer potential customers in need of the
types of products and services produced, marketed, licensed, sold or provided by
II-VI or its Subsidiaries who have become known to the Recipient as a result of
his/her employment with the Company (including its Subsidiaries), or (B) induce
or attempt to induce any vendor, supplier, licensee or other business relation
of II-VI or its Subsidiaries to cease or restrict doing business with II-VI or
its Subsidiaries, or in any way interfere with the relationship between any such
vendor, supplier, licensee or business relation and II-VI or its Subsidiaries.

 

(iii)either alone or in association with others (A) solicit, or permit any
organization directly or indirectly controlled by the Recipient to solicit, any
employee of II-VI or its Subsidiaries to leave the employ of II-VI or its
Subsidiaries, or (B) solicit for employment, hire or engage as an independent
contractor, or permit any organization directly or indirectly controlled by the
Recipient to solicit for employment, hire or engage as an independent
contractor, any person who was employed by II-VI or its Subsidiaries at any time
during the term of the Recipient’s employment with the Company or a Subsidiary;
provided that this clause (B) shall not apply to any individual whose employment
with II-VI or its Subsidiaries has been terminated for a period of one year or
longer.

(b)The Recipient acknowledges that certain materials, including information,
data, technology and other materials relating to customers, programs, costs,
marketing, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans or the business and affairs of
II-VI and its Subsidiaries constitute proprietary confidential information and
trade secrets. Accordingly, the Recipient will

7

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

not at any time during or after the Recipient’s employment with the Company or a
Subsidiary disclose or use for the Recipient’s own benefit or purposes or the
benefit or purposes of any other person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise,
other than the Company (including its Subsidiaries), any proprietary
confidential information or trade secrets; provided that the foregoing shall not
apply to information which is not unique to II-VI and its Subsidiaries or which
is generally known to the industry or the public other than as a result of the
Recipient’s breach of this covenant. The Recipient agrees that, upon the
Recipient’s Separation from Service for any reason, the Recipient will
immediately return to II-VI all property of II-VI and its Subsidiaries including
all memoranda, books, technical and/or lab notebooks, customer product and
pricing data, papers, plans, information, letters and other data, and all copies
thereof or therefrom, which in any way relate to the business of II-VI and its
Subsidiaries, except that the Recipient may retain personal items. The Recipient
further agrees that the Recipient will not retain or use for the Recipient’s
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of II-VI and its
Subsidiaries.

(c)The Restricted Period will be tolled during and for any period of time during
which the Recipient is in violation of the restrictive covenants contained in
this Section 14 and for any period of time which may be necessary to secure an
order of court or injunction, either preliminary or permanent, to enforce such
covenants, such that the cumulative time period during which the Recipient is in
compliance with the restrictive covenants contained in Section 14(a) will not
exceed the one (1)-year period set forth above.

 

(d)Nothing herein is intended to or shall limit, prevent, impede or interfere
with the Recipient’s non-waivable right, without prior notice to the Company, to
provide information to the government, participate in investigations, testify in
proceedings regarding the Company’s past or future conduct, or engage in any
activities protected under whistleblower statutes, or to receive and fully
retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency. Further, the
Recipient understands that pursuant to the Defend Trade Secrets Act of 2016, the
Recipient shall not be held criminally, or civilly, liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a Federal, State, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law.  Moreover, the Recipient understands that he
or she may disclose trade secrets in a complaint, or other document, filed in a
lawsuit, or other proceeding, if such filing is made under seal.  Finally, the
Recipient understands that if he or she files a lawsuit alleging retaliation by
the Company for reporting a suspected violation of the law, the Recipient may
disclose the trade secret to the attorney and use the trade secret in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the Recipient does not disclose the trade secret except pursuant to
court order.

15. Remedies; Clawback.

(a) II-VI and the Recipient acknowledge and agree that that any violation by the
Recipient of any of the restrictive covenants contained in Section 14 would
cause immediate, material and irreparable harm to II-VI and its Subsidiaries
which may not adequately be compensated by money damages and, therefore, II-VI
and its Subsidiaries shall be entitled to

8

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

injunctive relief (including one (1) or more preliminary injunctions and/or ex
parte restraining orders) in addition to, and not in derogation of, any other
remedies provided by law, in equity or otherwise for such a violation, including
the right to have such covenants specifically enforced by any court of competent
jurisdiction, the rights under Section 15(b), and the right to require the
Recipient to account for and pay over to II-VI all benefits derived or received
by the Recipient as a result of any such breach of covenant together with
interest thereon, from the date of such initial violation until such sums are
received by II-VI.

(b) In the event that the Recipient violates or breaches any of the covenants
set forth in Section 14, the Restricted Share Units (whether vested or unvested)
and the right to receive Shares in exchange for such Restricted Share Units
shall be forfeited. II-VI shall also have the right, in its sole discretion, in
addition to any other remedies or damages provided by law, in equity or
otherwise, to demand and require the Recipient, (i) to the extent that any cash
payment was received with respect to such Restricted Share Units, to return and
transfer to II-VI any such cash payment, (ii) to the extent that any Shares were
received with respect to such Restricted Share Units, to return and transfer to
II-VI any such shares directly or beneficially owned by the Recipient, and (iii)
to the extent that the Recipient sold or transferred any such Shares, to
disgorge and/or repay to II-VI any profits or other economic value (as
determined by II-VI) made or realized by the Recipient with respect to such
Shares, including the value of any gift thereof.

 

(c) This Award, and any amounts or benefits received or outstanding under the
Plan, as well as any other incentive awards previously granted to the Recipient
by the Company, shall be subject to potential clawback, cancellation,
recoupment, rescission, payback, reduction, or other similar action in
accordance with the terms or conditions of any applicable Company clawback or
similar policy or any applicable law related to such actions, as may be in
effect from time to time, including the requirements of (a) Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, (b) similar rules under the laws of any other
jurisdiction, and (c) any policies adopted by the Company to implement such
requirements. The Recipient acknowledges and consents to the Company’s
application, implementation and enforcement of any applicable Company clawback
or similar policy that may apply to the Recipient, whether adopted prior to or
following the Grant Date, and any provision of applicable law relating to
clawback, cancellation, recoupment, rescission, payback, or reduction of
compensation, and agrees that the Company may take such actions as may be
necessary to effectuate any such policy or applicable law, without further
consideration or action.

16. Recipient Acknowledgments. The Recipient acknowledges and agrees that (a) as
a result of the Recipient’s previous, current and future employment with the
Company or the Employer, the Recipient has had access to, will have access to
and/or possesses or will possess confidential and proprietary information of
II-VI and its Subsidiaries, (b) II-VI and its Subsidiaries are engaged in a
highly competitive business and conduct such business worldwide, (c) this
Agreement does not constitute a contract of employment, does not imply that the
Company or the Employer will continue the Recipient’s employment for any period
of time and does not change the at-will nature of the Recipient’s employment,
except as set forth in a

9

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

separate written employment agreement between the Company or the Employer and
the Recipient, (d) the restrictive covenants set forth in Section 14 are
necessary and reasonable in time and scope (including the period, geographic,
product and service and other restrictions) to protect the legitimate business
interests of II-VI and its Subsidiaries, (e) the remedy, forfeiture and payment
provisions contained in Section 15 are reasonable and necessary to protect the
legitimate business interests of II-VI and its Subsidiaries, (f) acceptance of
this Award and the Restricted Share Units and agreement to be bound by the
provisions hereof is not a condition of the Recipient’s employment and (g) the
Recipient’s receipt of the benefits provided under this Agreement is adequate
consideration for the enforcement of the provisions contained in Section 14 and
Section 15.

17. Severability; Waiver. If any term, provision, covenant or restriction
contained in this Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in this Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated. In particular, in the event that any of such provisions shall be
adjudicated to exceed the time, geographic, product and service or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, product and service or other limitations permitted by applicable
law. No delay or omission by II-VI in exercising any right under this Agreement
will operate as a waiver of that or any other right. A waiver or consent given
by II-VI on any one occasion is effective only in that instance and will not be
construed as a bar to or waiver of any right on any other occasion.

18. Notice. II-VI may require any notice required or permitted under this
Agreement to be transmitted, submitted or received, by II-VI or the Recipient,
via the Solium Shareworks System in accordance with the procedures established
by II-VI for such notice. Otherwise, except as otherwise set forth in this
Agreement, any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or by overnight carrier, to
II-VI at the following address:

II-VI Incorporated

Attention: Chief Financial Officer

375 Saxonburg Boulevard

Saxonburg, Pennsylvania 16056

or to the Recipient at his or her most recent home address on record with II-VI.
Notices are effective upon receipt.

19. Controlling Law. The validity, construction and effect of this Agreement
will be determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws principles thereof.
The Recipient and II-VI hereby irrevocably submit to the exclusive jurisdiction
of the state and Federal courts located in the Commonwealth of Pennsylvania and
consent to the jurisdiction of any such court; provided, however, that,
notwithstanding anything to the contrary set forth above, II-VI may file an
action to enforce the covenants contained in Section 14 by seeking injunctive or
other equitable relief in any appropriate court having jurisdiction, including
where the Recipient resides or where the

10

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

Recipient was employed by the Company or the Employer. The Recipient and II-VI
also both irrevocably waive, to the fullest extent permitted by applicable law,
any objection either may now or hereafter have to the laying of venue of any
such dispute brought or injunctive or equitable relief sought in such court or
any defense of inconvenient forum for the maintenance of such dispute and
consent to the personal jurisdiction of any such court. For purposes of this
Section 19, the Employer shall be a third-party beneficiary of this Agreement.

20. Entire Agreement. This Agreement (including the Plan and the Employee Grant
Details) contains the entire understanding between the parties and supersedes
any prior understanding and agreements between them regarding the subject matter
hereof with respect to this Award, and there are no other representations,
agreements, arrangements or understandings, oral or written, between the parties
relating to this Award which are not fully expressed herein. Notwithstanding
anything to the contrary set forth in this Agreement, any restrictive covenants
contained in this Agreement are independent, and are not intended to limit the
enforceability, of any restrictive or other covenants contained in any other
agreement between the Company or the Employer and the Recipient.

21. Captions; Section References. Section and other headings contained in this
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof. Unless expressly provided otherwise, any
reference in this Agreement to any Section refers to the corresponding
Section of this Agreement.

22. Limitation of Actions. Any lawsuit commenced by the Recipient with respect
to any matter arising out of or relating to this Agreement must be filed no
later than one (1) year after the date that a denial of any claim hereunder is
made or any earlier date that the claim otherwise accrues.

23. Section 409A. This Agreement and this Award are intended to satisfy all
applicable requirements of Section 409A or an exception thereto and shall be
construed accordingly. II-VI may in its sole discretion, and without the
Recipient’s consent, take any action it deems necessary to comply with the
requirements of Section 409A or an exception thereto, including amending the
terms of this Award and this Agreement, in any manner it deems necessary to
cause this Award and this Agreement to be excepted from Section 409A (or to
comply therewith to the extent that II-VI determines that it is not excepted).
Notwithstanding, the Recipient recognizes and acknowledges that Section 409A may
affect the timing and recognition of payments due hereunder, and may impose upon
the Recipient certain taxes or other charges for which the Recipient is and
shall remain solely responsible. Notwithstanding anything to the contrary in
this Agreement, if the Recipient is a Specified Employee, to the extent that the
Award constitutes “nonqualified deferred compensation” subject to Section 409A
of the Code, any payment due to the Recipient under the Award upon Separation
from Service will be delayed in accordance with Section 18 of the Plan.

24. Assignment. Except as provided in Section 7, the Recipient’s rights and
obligations under this Agreement shall not be transferable by the Recipient, by
assignment or otherwise, and any purported assignment, transfer or delegation
thereof by the Recipient shall be void. II-VI may assign/delegate all or any
portion of this Agreement and its respective rights

11

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

hereunder without prior notice to the Recipient and without the Recipient
providing any additional consent thereto, whereupon the Recipient shall continue
to be bound hereby with respect to such assignee/delegatee.

25. Electronic Delivery. II-VI may, in its sole discretion, deliver any
documents or correspondence related to this Agreement, the Restricted Share
Units, the Plan, the Recipient’s participation in the Plan or future awards that
may be granted to the Recipient under the Plan, by electronic means. The
Recipient hereby consents to receive such documents by electronic delivery and
to the Recipient’s participation in the Plan through an on-line or electronic
system established and maintained by II-VI or another third party designated by
II-VI, including the Solium Shareworks System. Likewise, II-VI may require the
Recipient to deliver or receive any documents or correspondence related to this
Agreement by such electronic means.

26. Further Assurances. The Company and the Recipient shall use commercially
reasonable efforts to, from time to time at the request of the other party,
without any additional consideration, furnish the other party such further
information or assurances, execute and deliver such additional documents and
take such other actions and do such other things, as may be necessary to carry
out the provisions of this Agreement.

27. Compliance with Legal Requirements.  Notwithstanding any other provisions of
the Plan or this Agreement, unless there is an exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon vesting of this Award
prior to the completion of any registration or qualification of the Shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  Further, the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of Shares.  Subject to Section
409A, the Committee may postpone the issuance or delivery of Shares under this
Award as the Committee may consider appropriate and may require the Recipient to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Shares in compliance
with applicable laws, rules and regulations.  The Recipient understands and
agrees that the Company shall have unilateral authority to amend this Agreement
without his or her consent to the extent necessary to comply with securities or
other laws applicable to the issuance of Shares.

28. Appendices. The Recipient acknowledges and agrees that, if the Recipient
resides outside the U.S., this Award is subject to the general terms applicable
to Awards granted to recipients outside the U.S. set forth in Appendix A hereto.
Further, this Award is subject to any additional terms and conditions set forth
for the Recipient’s U.S. state or country in Appendix B hereto. Appendix A and
Appendix B constitute part of this Agreement.

29. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on this Award to the extent that the Company determines that
it is necessary or advisable in order to comply with local law or facilitate the
administration of this Award and

12

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

to require the Recipient to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

30. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Recipient’s participation in the Plan or the Recipient’s acquisition or sale of
Shares.  The Recipient understands and agrees that the Recipient should consult
with his or her own personal legal and financial advisors regarding the
Recipient’s participation in the Plan before taking any action related to the
Plan.

31. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan or this Agreement.

[SIGNATURE PAGE FOLLOWS]


13

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date set forth above. Electronic acceptance of this Agreement by the Recipient
pursuant to II-VI’s instructions to the Recipient (including through the Solium
Shareworks System) shall constitute execution of this Agreement by the
Recipient.

The Recipient agrees that his or her electronic acceptance of this Agreement,
including via the Solium Shareworks System, shall constitute his or her
signature, and that he or she agrees to be bound by all of the terms and
conditions of this Agreement.

 

 

II-VI INCORPORATED

 

By: [gs1kmdoqn1ic000001.jpg]

Name: David G. Wagner

Title: Vice President, Human Resources

 

PARTICIPANT

 

Electronic Acceptance via the Solium Shareworks System

 

14

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

Appendix A

General Terms Applicable to Awards Granted to Recipients Outside the U.S.

 

This Appendix A includes additional terms and conditions applicable to all
grants of Awards under the Plan to employees or other grant recipients who
reside outside the United States. Capitalized terms used but not defined in this
Appendix A shall have the meanings given to them in this Agreement or the Plan.

 

1.DATA PRIVACY INFORMATION AND CONSENT

 

The Company is located at 375 Saxonburg Blvd., Saxonburg, PA 16056, USA and
grants employees of the Company and its Subsidiaries the opportunity to
participate in the Plan at the Company’s sole discretion.  If the Recipient
would like to participate in the Plan, the Recipient should review the following
information about the Company’s data processing practices and declare his or her
consent.

 

(a)Data Collection and Usage.  The Company collects, processes and uses the
Recipient’s personal data, including the Recipient’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, citizenship, job title, any Shares or directorships held in the
Company, and details of all awards canceled, vested, or outstanding in the
Recipient’s favor, which the Company receives from the Recipient or the
Employer. If the Company offers the Recipient an opportunity to participate in
the Plan, then the Company will collect the Recipient’s personal data for
purposes of allocating stock and implementing, administering and managing the
Plan. The Company’s legal basis for the processing of the Recipient’s personal
data would be the Recipient’s consent.

 

(b)Stock Plan Administration Service Providers. The Company transfers
participant data to Solium Capital, an independent service provider based in the
United States, which assists the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and share the Recipient’s data with another company that serves
in a similar manner.  The Company’s service provider will open an account for
the Recipient. The Recipient will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition to the
Recipient’s ability to participate in the Plan.

 

(c)International Data Transfers. The Company and its service providers are based
in the United States. If the Recipient is outside the United States, the
Recipient should note that his or her country has enacted data privacy laws that
are different from the United States. For example, the European Commission has
issued a limited adequacy finding with respect to the United States that applies
only to the extent a company registers for the EU-U.S. Privacy Shield program,
which is open to companies subject to Federal Trade Commission jurisdiction, and
which the Company does not participate in with respect to employee data.  The
Company’s legal basis for the transfer of the Recipient’s personal data is the
Recipient’s consent.

 

(d)Data Retention.  The Company will use the Recipient’s personal data only as
long as is necessary to implement, administer and manage the Recipient’s
participation in the Plan or

15

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

as required to comply with legal or regulatory obligations, including under tax
and security laws.  When the Company no longer needs the Recipient’s personal
data, which will generally be seven years after the Recipient participates in
the Plan, the Company will remove it from its systems. If the Company keeps the
data longer, it would be to satisfy legal or regulatory obligations and the
Company’s legal basis would be relevant laws or regulation.

 

(e)Voluntariness and Consequence of Consent Denial or Withdrawal.  The
Recipient’s participation in the Plan and his or her grant of consent is purely
voluntary. The Recipient may deny or withdraw his or her consent at any time. If
the Recipient does not consent, or if the Recipient withdraws his or her
consent, the Recipient cannot participate in the Plan. This would not affect the
Recipient’s salary as an employee; the Recipient would merely forfeit the
opportunities associated with the Plan.

 

(f)Data Subject Rights.  The Recipient has a number of rights under data privacy
laws in the Recipient’s country.  Depending on where the Recipient is based, the
Recipient’s rights may include the right to (i) request access or copies of
personal data the Company processes, (ii) rectification of incorrect data, (iii)
deletion of data, (iv) restrictions on processing, (v) portability of data, (vi)
lodge complaints with competent authorities in the Recipient’s country, and/or
(vii) a list with the names and addresses of any potential recipients of the
Recipient’s personal data. To receive clarification regarding the Recipient’s
rights or to exercise such rights, the Recipient should contact the Company at
HR Department, Director of Compensation and Benefits, 375 Saxonburg Blvd.,
Saxonburg, PA 16056, USA.

 

If the Recipient agrees with the data processing practices as described in this
notice and would like to participate in the Plan, please declare the Recipient’s
consent by clicking “Accept” on the Solium Shareworks system award acceptance
page or by signing this Agreement.

 

2.ADDITIONAL ACKNOWLEDGEMENTS

 

By entering into this Agreement and accepting this Award, the Recipient
acknowledges, understands and agrees that:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;

 

(b)the grant of this Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future awards or benefits in
lieu of awards, even if such awards have been awarded in the past;

 

(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

(d)the Recipient is voluntarily participating in the Plan;

 

(e)this Award, any Shares acquired under the Plan and the income from and value
of same, are not intended to replace any pension right or compensation;

16

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

(f)this Award, any Shares acquired under the Plan and the income from and value
of same, are not part of normal or expected compensation or salary for any
purposes, including but not limited to calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(g)unless otherwise agreed with the Company in writing, this Award and any
Shares acquired under the Plan, and the income from and value of same, are not
granted in consideration for, or in connection with, the service the Recipient
may provide as an officer or director of a Subsidiary;

 

(h)   in accepting this Award, the Recipient expressly recognizes that this
Award is made solely by II-VI, with principal offices at 375 Saxonburg
Boulevard; Saxonburg, Pennsylvania  16056; U.S.A.; II-VI is solely responsible
for the administration of the Plan and the Recipient’s participation in the
Plan; in the event that the Recipient is an employee of a Subsidiary, this Award
and the Recipient’s participation in the Plan will not create a right to
employment or be interpreted to form an employment or service contract or
relationship with II-VI; and this Award will not be interpreted to form an
employment or service contract with any Subsidiary;

 

(i)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

 

(j)no claim or entitlement to compensation or damages shall arise from the
forfeiture of the Recipient’s Award resulting from the Recipient’s Separation
from Service (for any reason whatsoever and whether or not in breach of local
labor laws);

 

(k)for purposes of this Award, a Separation from Service will be deemed to have
occurred as of the date the Recipient is no longer providing services to the
Company or any Subsidiary (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of labor laws in the
jurisdiction where the Recipient is employed or the terms of the Recipient’s
employment agreement, if any).  Unless otherwise determined by the Committee,
the Recipient’s right to vest in this Award will terminate as of such date and
will not be extended by any notice period (e.g., the Recipient’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under labor laws in the jurisdiction where the
Recipient is employed or the terms of the Recipient’s employment agreement, if
any). The Committee shall have the exclusive discretion to determine when the
Recipient is no longer actively providing services for purposes of this Award
(including whether the Recipient may still be considered to be providing
services while on a leave of absence); and

 

(l)the Recipient is solely responsible for investigating and complying with any
exchange control laws applicable to the Recipient in connection with his or her
participation in the Plan;

 

17

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

(m)neither the Company, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between the Recipient’s local currency and the
United States Dollar that may affect the value of this Award or any amounts due
to the Recipient pursuant to the settlement of this Award or subsequent sale of
Shares acquired under the Plan.

 

3.LANGUAGE

 

The Recipient acknowledges that he or she is sufficiently proficient in English
to understand the terms and conditions of this Agreement. Furthermore, if the
Recipient has received this Agreement or any other document related to this
Award and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

4.INSIDER TRADING/MARKET ABUSE LAWS

 

The Recipient acknowledges that, depending on his or her country of residence,
or the designated broker’s country or where the Shares are listed, the Recipient
may be subject to insider trading restrictions and/or market abuse laws, which
may affect the Recipient’s ability to accept, acquire, sell, attempt to sell or
otherwise dispose of Shares or right to Shares (e.g., Awards) or rights linked
to the value of Shares during such times as the Recipient is considered to have
“inside information” regarding the Company (as defined by or determined under
the laws in the applicable jurisdiction).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders placed by the
Recipient before possessing inside information. Furthermore, the Recipient could
be prohibited from (i) disclosing the inside information to any third party,
which may include fellow employees (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them to otherwise buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy.  The Recipient is responsible for ensuring
compliance with any applicable restrictions and should consult with his or her
personal legal advisor on this matter.

5.EXCHANGE CONTROL, TAX AND/OR FOREIGN ASSET/ACCOUNT REPORTING

 

The Recipient acknowledges that there may be exchange control, tax, foreign
asset and/or account reporting requirements which may affect the Recipient’s
ability to hold Shares acquired under the Plan or cash received from
participating in the Plan in a brokerage/bank account or legal entity outside
the Recipient’s country.  The Recipient may be required to report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the tax or other authorities in the Recipient’s country.  The
Recipient may also be required to repatriate sale proceeds or other funds
received as a result of participation in the Plan to the Recipient’s country
through a designated bank or broker within a certain time after receipt.  The
Recipient acknowledges that it is his or her responsibility to be compliant with
such regulations and that the Recipient should consult with his or her personal
legal advisor for any details.


18

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

Appendix B

Jurisdiction-Specific Terms and Conditions

 

Capitalized terms used but not defined in this Appendix B shall have the
meanings given to them in the Agreement or the Plan.

Terms and Conditions

This Appendix B includes additional terms and conditions that govern the Award
grants to the Recipient under the Plan if the Recipient works and/or resides in
one of the countries or other jurisdictions listed below.

If the Recipient is a citizen or resident of a jurisdiction other than the one
in which the Recipient is currently working and/or residing, is considered a
resident of another jurisdiction for local law purposes or transfers employment
and/or residency between countries or other jurisdictions after the Grant Date,
the Company shall, in its sole discretion, determine to what extent the terms
and conditions contained herein apply to the Recipient under these
circumstances.

Notifications

This Appendix B also includes information regarding country-specific securities
laws, exchange controls and certain other issues of which the Recipient should
be aware with respect to the Recipient’s participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of May 2018. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that the
Recipient not rely on the information noted herein as the only source of
information relating to the consequences of the Recipient’s participation in the
Plan because the information may be out of date at the time this Award vests or
the Shares acquired under the Plan are sold.

In addition, the information is general in nature and may not apply to the
Recipient’s particular situation, and the Company is not in a position to assure
the Recipient of any particular result. Accordingly, the Recipient should seek
appropriate professional advice as to how the relevant laws in the Recipient’s
country may apply to his or her situation.

Finally, if the Recipient is a citizen or resident of country other than the one
in which the Recipient is currently working and/or residing, is considered a
resident of another country for local law purposes or transfers employment
and/or residence between countries after the Grant Date, the information
contained herein may not be applicable in the same manner to the Recipient.




19

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

AUSTRALIA

Terms and Conditions

Australia Offer Document. This Award is intended to comply with the provisions
of the Corporations Act 2011, Australia Securities and Investments Commission
(“ASIC”) Regulatory Guide 49 and ASIC Class Order CO 14/1000.  Additional
details are set forth in the Offer Document which will be provided to the
Recipient.

Notifications

Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 applies
to this Award granted in accordance with the terms and conditions of the Plan
and the Agreement (subject to the requirements of the Income Tax Assessment Act
1997).

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD 10,000 and international fund transfers.  If an
Australian bank is assisting the Recipient with the transaction, the bank will
file the report on the Recipient’s behalf. If there is no Australian bank
involved in the transfer, the Recipient will be required to file the report.

BELGIUM

Notifications

Foreign Asset and Account Reporting Information. Belgian residents are required
to report any securities (e.g., Shares) or bank accounts (including brokerage
accounts) opened or maintained outside of Belgium on their annual tax
return.  In a separate report, residents will be required to provide the Central
Contact Point of the National Bank of Belgium with certain details regarding
such foreign accounts (including the account number, bank name and country in
which any such account was opened). The forms to complete this report are
available on the website of the National Bank of Belgium.  Belgian residents
should consult with their personal tax advisor to determine their personal
reporting obligations.

Stock Exchange Act. From January 1, 2017, a stock exchange tax applies to
transactions executed through a non-Belgian financial intermediary.  The stock
exchange tax will likely apply when Shares are sold. The Recipient should
consult with his or her personal tax advisor to determine the Recipient’s
obligations with respect to the stock exchange tax.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank.  If the Recipient receives a
payment in excess of this amount, the Recipient is responsible for
electronically reporting to the German Federal Bank by the fifth day of the
month following the month in which the payment occurs.  The form of the report
(Allgemeines Meldeportal Statistik) can be accessed via the German Federal
Bank’s website (www.bundesbank.de) and is available in both German and English.

20

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

HONG KONG

Terms and Conditions

Share Sale Restriction.  Shares received at vesting are accepted as a personal
investment.  In the event that this Award vests and Shares are issued to the
Recipient (or the Recipient’s heirs) within six months of the Grant Date, the
Recipient (or the Recipient’s heirs) agrees that the Shares will not be offered
to the public or otherwise disposed of prior to the six-month anniversary of the
Grant Date.

Notifications

Securities Law Information. WARNING. The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Recipient is advised to
exercise caution in relation to the offer. If the Recipient is in any doubt
about any of the contents of this document, the Recipient should obtain
independent professional advice. Neither the grant of this Award nor the Shares
acquired upon vesting constitutes a public offering of securities under Hong
Kong law and is available only to employees of the Company and its Subsidiaries.
This Agreement, the Plan and other incidental communication materials
distributed in connection with this Award (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong,
and (ii) are intended only for the personal use of each eligible employee of the
Company or its Subsidiaries and may not be distributed to any other person.

ITALY

Terms and Conditions

Plan Document Acknowledgement. In accepting this Award, the Recipient
acknowledges that he or she has received a copy of the Plan and the Agreement
and has reviewed the Plan and the Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement. The
Recipient further acknowledges that he or she has read and specifically and
expressly approves the following sections of this Agreement: Section 1, Section
2, Section 5, Section 10, Section 25, Section 27 and Section 29, as well as the
entire Appendix A.

Notifications

Foreign Asset and Account Reporting Information. If the Recipient is an Italian
resident and holds investments or financial assets outside of Italy (e.g., cash,
Shares) during any fiscal year which may generate income tax liability in Italy,
the Recipient is required to report such investments or assets on his or her
annual tax return for such fiscal year (on UNICO Form, RW Schedule, or on a
special form if the Recipient is not required to file a tax return). These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.  The Recipient should consult his or her personal advisor to ensure
compliance with applicable reporting obligations.

Foreign Asset Tax. The value of financial assets held outside of Italy by
individual residents of Italy is subject to a foreign asset tax. The taxable
amount will be the fair market value of the

21

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

financial assets (e.g., Shares) assessed at the end of the calendar year.  The
value of the financial assets held abroad must be reported in Form RM of the
annual tax return.  The Recipient should consult his or her personal tax advisor
for additional information about the foreign financial assets tax.

JAPAN

Notifications

Foreign Asset and Account Reporting Information. Japanese residents who hold
assets outside of Japan with a value exceeding ¥50,000,000 (as of December 31
each year) are required to comply with annual tax reporting obligations with
respect to such assets.  Japanese residents are advised to consult with their
personal tax advisor to ensure that they are properly complying with applicable
reporting requirements.

SINGAPORE

Terms and Conditions

Sale Restriction. The Recipient agrees that any Shares acquired pursuant to the
Awards will not be offered for sale in Singapore prior to the six-month
anniversary of the Grant Date, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).

Notifications

Securities Law Information.  The grant of this Award is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the SFA under which
it is exempt from the prospectus and registration requirements and is not made
with a view to the underlying Shares being subsequently offered for sale to any
other party.  The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.

Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and the directors of a Singapore Subsidiary are
subject to certain notification requirements under the Singapore Companies Act.
The CEO and directors must notify the Singapore Subsidiary in writing of an
interest (e.g., Awards, Shares) in the Company or any related company within two
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon vesting of the Award or when Shares
acquired under the Plan are subsequently sold), or (iii) becoming the CEO/a
director.


 

 

 

SWITZERLAND

22

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

Notifications

Securities Law Information.  The grant of this Award and any Shares acquired
under the Plan are not intended to be publicly offered in or from
Switzerland.  Neither this document nor any other materials related to this
Award (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (ii) may be publicly distributed
or otherwise made publicly available in Switzerland, or (iii) have been or will
be filed with, approved or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).

TAIWAN

Notifications

Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and its Subsidiaries. The offer of
participation in the Plan is not a public offer of securities by a Taiwanese
company.

Exchange Control Information.  Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares) up to US$5,000,000 per
year without justification. If the transaction amount is TWD500,000 or more in a
single transaction, the resident must submit a Foreign Exchange Transaction Form
and provide supporting documentation to the satisfaction of the remitting bank.

UNITED KINGDOM

Responsibility for Taxes. The following provision supplements Section 10 of the
Agreement.

Without limitation to Section 10 of the Agreement, the Recipient agrees that he
or she is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company or the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority).  The Recipient also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC on the
Recipient’s behalf (or any other tax authority or other relevant authority).

Notwithstanding the foregoing, if the Recipient is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Recipient understands that he or she may not be able to indemnify the
Company for the amount of any Tax-Related Items not collected from or paid by
the Recipient, if the indemnification could be considered to be a loan. In this
case, the Tax-Related Items not collected or paid may constitute a benefit to
the Recipient on which additional income tax and National Insurance
Contributions (“NICs”) may be payable.  The Recipient understands that he or she
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Company and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit, which may also be  recovered from the
Recipient by any of the means referred to in Section 10 of the Agreement.

23

IIVI RSU Shares 111618

--------------------------------------------------------------------------------

UNITED STATES - CALIFORNIA

Terms and Conditions

Non-Solicitation; Confidentiality

The following provisions replace Sections 14(a), (b) and (c) of the Agreement in
their entirety.

(a)While the Recipient is employed by the Company (including its Subsidiaries)
and for a period of one (1) year after the Recipient’s Separation from Service
for any reason (the “Restricted Period”), the Recipient will not directly or
indirectly either alone or in association with others  solicit, or permit any
organization directly or indirectly controlled by the Recipient to solicit, any
employee or independent contractor of II-VI or its Subsidiaries to leave the
employ or service of II-VI or its Subsidiaries. The Restricted Period will be
tolled during and for any period of time during which the Recipient is in
violation of the restrictive covenants contained in this Section 14(a) and for
any period of time which may be necessary to secure an order of court or
injunction, either preliminary or permanent, to enforce such covenants, such
that the cumulative time period during which the Recipient is in compliance with
the restrictive covenants contained in this Section 14(a) will not exceed the
one (1)-year period set forth above.

(b)The Recipient acknowledges that certain materials, including information,
data, technology and other materials relating to customers, programs, costs,
marketing, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans or the business and affairs of
II-VI and its Subsidiaries constitute proprietary confidential information and
trade secrets. Accordingly, the Recipient will not at any time during or after
the Recipient’s employment with the Company or a Subsidiary disclose or use for
the Recipient’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise, other than the Company (including
its Subsidiaries), any proprietary confidential information or trade secrets;
provided that the foregoing shall not apply to information which is not unique
to II-VI and its Subsidiaries or which is generally known to the industry or the
public other than as a result of the Recipient’s breach of this covenant. The
Recipient agrees that, upon the Recipient’s Separation from Service for any
reason, the Recipient will immediately return to II-VI all property of II-VI and
its Subsidiaries including all memoranda, books, technical and/or lab notebooks,
customer product and pricing data, papers, plans, information, letters and other
data, and all copies thereof or therefrom, which in any way relate to the
business of II-VI and its Subsidiaries, except that the Recipient may retain
personal items. The Recipient further agrees that the Recipient will not retain
or use for the Recipient’s account at any time any trade names, trademark or
other proprietary business designation used or owned in connection with the
business of II-VI and its Subsidiaries.

24

IIVI RSU Shares 111618